ORDER

PER CURIAM:
AND NOW, this 28 th day of August, 2000, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issue:
Whether this Court’s holding in Hertzberg v. Zoning Board of Adjustment of the City of Pittsburgh, 554 Pa. 249, 721 A.2d 43 (1998), which applied a relaxed eviden-tiary standard for dimensional variances, overrules the requirement that an applicant for a variance present substantial evidence of all five requirements set forth in *367the Municipal Planning Code, 53 P.S. § 10910.2(a)(l)-(5)?